Citation Nr: 0806882	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 20, 
2003 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
March 20, 2003.  

The Board remanded the appeal in July 2007 for further 
development.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The veteran filed a claim of entitlement to service 
connection for PTSD in November 2000.

3.  A November 2001 rating decision denied entitlement to 
service connection for PTSD.  The veteran did not appeal.

4.  The veteran filed to reopen his claim March 20, 2003.

5.  The veteran did not raise the claim of entitlement to 
service connection for PTSD at any time earlier than March 
20, 2003.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for PTSD 
has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  An effective date earlier than March 20, 2003, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial evaluation in excess of 30 percent for PTSD

The veteran seeks an initial evaluation in excess of 30 
percent for his service connected PTSD.  This appeal arises 
from an initial grant of service connection, which assigned 
the initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD has been rated as 30 
percent disabling from March 20, 2003.  This evaluation has 
remained in effect.


Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

A letter from Rex A. Butler, M.D., dated May 2002 indicated 
the veteran continued to have prominent anxiety, depression, 
and stress associated back to his time in Vietnam.  It was 
noted that the veteran reported dreaming every night in 
regard to vivid images of his experiences in Vietnam.  The 
physician noted the veteran seemed very symptomatic from the 
PTSD. 

A letter from the veteran's former spouse dated March 2003 
indicated the veteran exhibited mood swings and abusive 
outbursts.  She indicated the veteran suffered from night 
sweats, nightmares, periodic hallucinations, and insomnia.  
She also indicated the veteran preferred to be alone.

A statement from a friend dated in March 2003 indicated he 
knew the veteran for eleven years and was aware of his 
marital problems with his third wife and of his dreams and 
flashbacks related to Vietnam.  He indicated the veteran was 
moody and reported choking and beating his wife while asleep.  
He noted that the veteran did not trust people and was 
suspicious.  He also noted that the veteran had extreme 
memory loss, anxiety, isolated himself, and chronic sleep 
impairment.  

At a July 2003 VA examination, the veteran was answering 
questions, but tended to isolate himself from time to time.  
He was hyperalert with increased startle response from time 
to time.  Speech was noted as coherent and relevant.  Mood 
was nervous and depressed frequently.  Affect was 
constricted.  He denied hallucinations and there were no 
suicidal or homicidal ideas elicited.  Orientation and memory 
were preserved.  Insight and judgment were intact.  Global 
Assessment of Functioning (GAF) score was noted as 60.  

In an October 2005 letter, Dr. Butler indicated the veteran 
had had suicidal and homicidal ideations and had long term 
problems with nightmares related to Vietnam.

At his November 2005 RO hearing, the veteran testified he was 
receiving treatment from Dr. Butler approximately once every 
three months.  These appointments included receiving 
medication and screening his liver due to medications he was 
taking for his coronary artery disease.  The veteran 
indicated he had never attended group or individual therapy 
for his PTSD.  The veteran stated he was in the process of 
getting enrolled in the VA Healthcare System in order to get 
therapy.  He was taking Paxil for his PTSD symptoms.  The 
veteran testified he had anxiety, depression, and panic 
attacks.  He reported nightmares, flashbacks, and startle 
response to loud noises.  He stated he thought about 
committing suicide a number of times.  The veteran testified 
that he did not get along with his supervisors at work.  The 
veteran stated that he worked at the Alabama State Employment 
Service where he interviewed clients/job seekers and tried to 
place them with employers.  He indicated he had problems with 
his memory and that he had to write things down to remember 
them.

VA outpatient treatment records note in December 2005 that 
the veteran had an occasional nightmare.  He denied any 
depression or suicidal or homicidal thought.  March 2006 
treatment notes showed speech to be clear and coherent.  He 
maintained good eye contact.  He had a constricted affect.  
Mood was tense.  His appetite was good.  The veteran dressed 
casual and his clothes were clean.  In an April 2006 
treatment note the veteran was alert and cooperative.  He was 
casually dressed, but neat.  He was oriented times three.  
His speech was not remarkable and showed no thought disorder.  
He made good eye contact and his affect was appropriate to 
the content of the conversation.  He was tense.  In June 
2006, the veteran complained of nightmares, intrusive 
thoughts, poor sleep habits, depression, and crying spells.  
The mental status examination showed the veteran's appearance 
to be neat, his speech was normal, eye contact was good, 
behavior was appropriate, he was cooperative, and had good 
rapport.  His thought processes were intact, he was oriented 
to all spheres, and his memory was intact.  The veteran had 
good affect.  Psychiatric screening showed no ideas of 
reference, paranoia, visual hallucinations, auditory 
hallucinations, homicidal or suicidal ideations.

At a July 2006 VA examination, it was noted that the 
veteran's mood was stable and euthymic with congruent affect.  
He displayed no psychomotor agitation or retardation.  
Thought content revealed no delusions.  There was no 
ideation, intent, or plan of harm to self or others.  Thought 
process was goal directed.  He denied any perceptual 
problems.  The veteran was alert and oriented times three.  
Memory functions were intact.  Cognitive functions are within 
normal limits.  He displayed adequate judgment and fair 
insight into the nature of his condition and the need for 
treatment.  The veteran was assessed a GAF score of 55.  

An August 2006 VA treatment note indicated the veteran was a 
little loose in his thinking and wanted to go back on 
Klonopin 2 milligrams at bedtime from 1 milligram three times 
a day saying that it made him dizzy.  He did not want to take 
antidepressants for the panic he felt as he stated he had 
tried them all.  It was noted that the veteran worked 
fulltime.  He denied suicidal or homicidal ideation or 
delusions.  He was pleasant and neat.  

VA treatment records dated February to July 2007 noted the 
veteran's mood was depressed with an appropriate affect.  
Insight and judgment were fair.  It was noted that the 
medication was helping some with sleep.  Speech was logical, 
clear, and relevant.  There was no overt suicidal or 
homicidal ideation.  Mood was noted as mildly anxious.  
Affect was congruent.  He was oriented to person, place, 
time, and situation.  Attention, concentration and memory 
functions were intact.  Insight and judgment were grossly 
intact.  

Given the discussion above, the Board finds that the 
veteran's symptoms, for the entire period under consideration 
are best approximated by the criteria for a 30 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
preponderance of the evidence, however, is against the 
assignment of a rating higher than 30 percent for PTSD for 
this period.

The medical evidence indicates that the veteran was well 
groomed, coherent, and without psychosis.  While the veteran 
testified of suicidal intent, VA medical records show the 
veteran did not report suicidal or homicidal ideation.  While 
his mood was depressed his thought processes were intact.  
There was no homicidal ideation, and no impairment of self 
perception.  The appellant was fully oriented to person, 
place, time, and situation.  His memory was intact and he 
denied hallucinations.  VA treatment records show that the 
veteran was working fulltime.  

A VA examination in July 2003 showed a GAF score of 60 and a 
June 2006 VA examination reflected a GAF of 55.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  Under DSM-IV, GAF scores of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent.  The veteran's symptoms did not more closely 
approximate the criteria for a 50 percent disability rating 
and at no time during the appeal period was there an increase 
in severity to warrant a staged rating.

II.  Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran filed a claim for service connection for PTSD in 
November 2000.  A November 2001 rating decision denied 
entitlement to service connection for PTSD.  The veteran did 
not appeal.  The veteran filed to reopen his claim March 20, 
2003.  By a rating decision dated September 2003, the veteran 
was granted service connection for PTSD and assigned a 30 
percent disability evaluation effective March 20, 2003, the 
date the veteran filed to reopen his PTSD claim.

The November 2001 RO decision indicated the veteran's 
military records were available and the RO noted the veteran 
was treated for an anxiety reaction in September 1969.  He 
was diagnosed with a chronic nervous tension state in 
November 1969.  The RO denied service connection as the 
medical evidence did not show a confirmed diagnosis of PTSD.  
The veteran did not appeal the November 2001 RO decision.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for PTSD is the later 
date of either the date he filed his claim to reopen, or the 
date that entitlement arose.  The veteran filed his claim to 
reopen on March 20, 2003.  There is no evidence that the 
veteran filed an informal claim of entitlement to service 
connection for PTSD under 38 C.F.R. § 3.155 before March 20, 
2003.  For these reasons, an effective date earlier than 
March 20, 2003, for service connection for PTSD must be 
denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May and November 2003 notice letters described the 
evidence necessary to file a claim for service connection and 
an increased disability rating, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  As 
for the issue of an increased initial evaluation for the 
veteran's PTSD, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluations assigned to his PTSD and the effective date.  As 
the appeal is being denied herein, any such issues are moot.  
In addition, after he was later provided with information 
concerning relevant diagnostic codes and their application, 
made statements, through his representative indicating actual 
knowledge of what would be required for the increased 
evaluation.  

The veteran also requested and gave testimony at a RO hearing 
in November 2005.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation and an earlier effective date.  38 U.S.C.A. 
§ 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including private 
medical records, VA treatment records, VA examinations, and 
lay statements.


ORDER

An initial rating higher than 30 percent for PTSD is denied.

Entitlement to an effective date prior to March 20, 2003, for 
the grant of service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


